      6:20-cv-01092-DCC         Date Filed 03/18/20      Entry Number 3       Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

DENINE RHINEHART,                       )
                                        )
                  Plaintiff,            )
                                        )
      v.                                )
                                        )             C.A. No. _______________________
CHECK INTO CASH OF                      )
SOUTH CAROLINA, INC.,                   )
                                        )
                  Defendant.            )
_______________________________________ )

  DEFENDANT CHECK INTO CASH OF SOUTH CAROLINA INC.’S DISCLOSURES
               PURSUANT TO LOCAL CIVIL RULE 26.01

       Defendant Check into Cash of South Carolina, Inc. (hereinafter “Defendant”), by and

through its undersigned counsel, provides the following disclosures pursuant Local Civil

Rule 26.01:

      A.     State the full name, address and telephone number of all persons or legal entities
who may have a subrogation interest in each claim and state the basis and extent of said interest.

               Response: None known at this time.

       B.      As to each claim, state whether it should be tried jury or nonjury and why.

               Response: Plaintiff has a right to a jury trial on all legal claims, provided

Defendant is not entitled to judgment as a matter of law. All equitable claims should be tried

nonjury to the extent Defendant is not entitled to judgment as a matter of law.

        C.     State whether the party submitting these responses is a publicly owned company
and separately identify: (1) any parent corporation and any publicly-held corporation owning ten
percent (10%) or more of the party’s stock; (2) each publicly owned company of which it is a
parent; and (3) each publicly owned company in which the party owns ten percent or more of the
outstanding shares.

               Response: Defendant is not a publicly owned company, nor is it a parent,
       6:20-cv-01092-DCC          Date Filed 03/18/20        Entry Number 3        Page 2 of 4




subsidiary, partner, or affiliate of a publicly owned company. Further, Defendant does not

own ten percent or more of the outstanding shares of any publicly owned company, and there

exists no publicly owned company which owns ten percent or more of the outstanding shares

or has any other form of ownership of Defendant.

        D.     State the basis for asserting the claim in the division in which it was filed (or the
basis of any challenge to the appropriateness of the division).

                Response: This matter is properly in the Greenville Division because the state

court from which this action was removed and in which this action was commenced is the

Greenville County Court of Common Pleas.

         E.     Is this action related in whole or in part to any other matter filed in this District,
whether civil or criminal? If so, provide (1) a short caption and the full case number of the related
action; (2) an explanation of how the matters are related; and (3) a statement of the status of the
related action. Counsel should disclose any cases which may be related regardless of whether they
are still pending. Whether cases are related such that they should be assigned to a single judge
will be determined by the Clerk of Court based on a determination of whether the cases: arise from
the same or identical transactions, happenings or events; involve the identical parties or property;
or for any other reason would entail substantial duplication of labor if heard by different judges.1

                Response: This action is not related to any other matter filed in this District.

        F.      [Defendants only.] If the Defendant is improperly identified, give the proper
identification and state whether counsel will accept service of an amended summons and pleading
reflecting the correct identification.

                Response: Defendant Check into Cash of South Carolina, Inc. is properly

identified.

        G.       [Defendants only.] If you contend that some other person or legal entity is, in whole
or in part, liable to you or the party asserting a claim against you in this matter, identify such person
or entity and describe in detail the basis of said liability.




1
  This information is required in addition to completion of the “related cases” block on the JS44
Civil Cover Sheet. Although the Civil Cover Sheet requires only that you disclose pending related
cases, this interrogatory and this District's assignment procedures require disclosure of any prior
or pending related case whether civil or criminal. Therefore, both categories should be disclosed
in response to this interrogatory as well as on the JS44 Civil Cover Sheet.

                                                  -2-
      6:20-cv-01092-DCC        Date Filed 03/18/20    Entry Number 3         Page 3 of 4




              Response: Because it is presently unaware of any person or entity that is liable

to Plaintiff, Defendant makes no such contention at this time, but reserves its right to amend

this response if necessary.

                                           Respectfully submitted,

                                           s/T. Chase Samples
                                           T. Chase Samples (Fed. Id. No. 10824)
                                           Email: Chase.Samples@jacksonlewis.com
                                           John Ford Connell, Jr. (Fed. Id. No 12557)
                                           Email: John.Connell@jacksonlewis.com

                                           JACKSON LEWIS P.C.
                                           15 South Main Street, Suite 700
                                           Greenville, SC 29601
                                           Phone: 864-232-7000
                                           Fax: 864-235-1381

                                           ATTORNEYS FOR DEFENDANT CHECK INTO
                                           CASH OF SOUTH CAROLINA, INC.

Dated: March 18, 2020




                                             -3-
        6:20-cv-01092-DCC      Date Filed 03/18/20     Entry Number 3      Page 4 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

DENINE RHINEHART,                       )
                                        )
                  Plaintiff,            )
                                        )
      v.                                )
                                        )           C.A. No. _______________________
CHECK INTO CASH OF                      )
SOUTH CAROLINA, INC.,                   )
                                        )
                  Defendant.            )
_______________________________________ )

                               CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing DEFENDANT CHECK INTO

CASH OF SOUTH CAROLINA INC.’S DISCLOSURES PURSUANT TO LOCAL CIVIL

RULE 26.01 was served this day on counsel for Plaintiff via United States Mail, postage prepaid

and addressed to:

                               Wm. Chad Bettis
                               Ayers, Smithdeal & Bettis, PC
                               409 Main Street
                               Greenwood, SC 29646
                               chad@asblawyers.com

                                           s/T. Chase Samples


Dated: March 18, 2020
4841-9264-6837, v. 1




                                              -4-
